Title: From George Washington to Otis & Andrews, 4 October 1778
From: Washington, George
To: Otis & Andrews


          
            Gentlemen,
            Head Quarters Fish Kill October 4th 1778
          
          By a letter from the Board of War, which will be delivered you herewith you will perceive they have left it to my determination, whether the Continental troops under General Sullivan, shall be supplied with Coats Jackets and Breeches from the imported ready made cloathing ordered on to Springfield and Hartford, or from the materials in possession of Mr Reynolds and yourselves—I have decided in favour of the last mode and written to General Sullivan accordingly—It seems Mr Reynolds has been already making provision for the purpose, but you are to supply any deficiency in the quantity he has out of the stock in your hands—I have recommended to General Sullivan to have the materials drawn from you and made up in the State of Rhode Island—where I imagine a number of Taylors may be found to dispatch the business in a little time; and this will leave you at leisure to go on with your provisions for the army at large. You will hear from him on this point. With respect to other matters, you will follow precisely the directions of the Board.
          I make no doubt you will scrutinize carefully the quality of the articles you purchase or send on for the use of the army. I am induced to call your attention particularly to the article of shoes, as there is now a parcel in the store at this place, intirely unfit to be issued to the men; because they are so slight, the service they could render would be momentary. This is too much the case with the French shoes in general, of which kind this parcel is; and unless much circumspection be used, the purchasing them can answer no other end, than to run the public to an unprofitable expence and deceive the expectations of the army. I am Gentlemen Your most Obedt servt
          
            Go: Washington
          
        